 


EXHIBIT 10.30


 

Directors’ Compensation and Retirement Program

 

In May 2004, an external compensation consultant reviewed the total compensation
for directors.  Specifically, retainer fees, meeting fees, insurance and
stock-based long-term incentives were reviewed using, as the competitive
benchmark, levels of total compensation paid to directors of the 30 energy
companies which constitute the peer group used for the company’s executive
performance incentive program, 20 general industry companies of comparable
revenue and capitalization size and 14 companies located in the company’s
geographic area or of other relevance.  Set forth below is the compensation for
non-employee directors.  No compensation is paid to employee directors for their
service as directors.

 


CASH COMPENSATION


 

•      An annual cash retainer of $24,000 is paid to non-employee directors on a
quarterly basis.  This level of retainer was found to be competitive and no
changes were made in 2004 to this compensation component.

 

•       The cash meeting fee is $1,500 for each Board and Committee meeting
attended.  If a non-employee director participates in a meeting by telephone,
the meeting fee is $750.  An additional $1,000 is paid to the Audit Committee
Chair and $500 is paid to each other Committee Chair, for each Committee meeting
attended.

 


EQUITY-BASED COMPENSATION


 

•      The stock option award under the 1999 Non-Employee Directors’ Stock
Incentive Plan that was historically granted to non-employee directors on an
annual basis was replaced in 2003 by a grant of phantom stock units which vested
upon award and were deferred under the Directors’ Deferred Compensation Plan. 
Similarly, in 2004, a grant of 1,320 deferred phantom stock units was awarded
which vested upon award.  Dividends will be credited quarterly in the form of
additional stock units.  The value of the stock units will be paid in cash on
the earlier of the director’s death or retirement from the Board in accordance
with the election made under the Directors’ Deferred Compensation Plan.  The
number of phantom stock units, options, or other stock-based awards, granted in
future years will be based on competitive practices as determined by a
nationally recognized external consultant.

 

•      The non-employee directors are subject to stock ownership guidelines
which require them to hold shares equivalent to two times the annual cash
retainer.  Under the guidelines, directors have up to two years to acquire a
sufficient number of shares to meet this requirement.

 


DEFERRED COMPENSATION


 

•      In connection with the enactment of the American Jobs Creation Act of
2004, the company suspended, effective December 31, 2004, the Directors’
Deferred Compensation Plan and adopted, effective January 1, 2005, the 2005
Directors’ Deferred Compensation Plan.  The Directors’ Deferred Compensation
Plan continues to operate for the sole purpose of administering vested amounts
under the plan on or prior to December 31, 2004.

 

•      Non-employee directors’ retainer and fees may be deferred under the 2005
Directors’ Deferred Compensation Plan until Board service ends or a later time,
as the director may elect.

 

•      In May 1999, the directors’ retirement plan was curtailed and the accrued
benefit of each active director was converted to a stock account administered
under the Directors’ Deferred Compensation Plan.  Imputed dividends are credited
to the account as additional shares.  All participants are vested upon death or
termination of service as a director.  Dr. Domm and Messrs. McConomy, Rohr and
Shapira are the only active directors eligible for benefits under the retirement
plan.  Directors elected after May 1999 are not eligible to participate in the
retirement plan.

 

--------------------------------------------------------------------------------


 


INSURANCE

 

•      The company also provides non-employee directors with $20,000 of life
insurance, $20,000 of accidental death and dismemberment insurance and $250,000
of travel accident insurance while traveling on business for Equitable
Resources.

 

•      Non-employee directors who joined the Board prior to May 25, 1999 may
designate a civic, charitable or educational organization as beneficiary of a
$500,000 gift funded by a life insurance policy purchased by Equitable
Resources.

 

--------------------------------------------------------------------------------

 